Citation Nr: 0416162	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  01-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the July 1958 rating decision that denied service 
connection for the cause of the veteran's death was the 
result of clear and unmistakable error.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.  

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A.  Chapter 35 (West 2002).   


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.  He died in June 1958.  The appellant, the 
veteran's surviving spouse, has been determined to be 
incompetent for VA purposes and has been appointed a legal 
guardian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Where required by law, the RO has provided all required 
notice and obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal. 

2.  The veteran died in June 1958; the death certificate 
lists the cause of death as coronary occlusion due to 
undiagnosed heart disease, with poliomylitis (sic) Aus listed 
as another significant condition contributing to the death 
but not related to the disease or condition causing death.  

3.  At that time of his death, the veteran had the following 
service-connected disability: residuals of anterior 
poliomyelitis, rated as 50 percent disabling.   

4.  In a July 1958 rating decision, the RO denied service 
connection for the cause of the veteran's death and so 
notified the appellant; she did not initiate an appeal.  

5.  The appellant essentially alleges that the RO failed to 
consider the statement on the death certificate listing 
poliomylitis (sic) Aus as a factor contributing to the 
veteran's death.    

6.  Evidence received since the July 1958 rating decision is 
new, bears substantially and directly on the matter at hand, 
and is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.  

7.  The competent, probative evidence of record does not 
establish a nexus between the cause of the veteran's death 
and his period of active duty service or any service-
connected disability.  

8.  The appellant is not the child or a surviving spouse of a 
person who died of a service-connected disability or of a 
person has (or died from) permanent, total disability 
resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  The July 1958 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  The appellant has not raised a valid claim of clear and 
unmistakable error in the July 1958 rating decision.  
38 C.F.R. § 3.105(a) (2003).  

3.  Evidence received since the July 1958 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  

4.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002);  38 C.F.R. §§ 3.5(a), 3.303, 3.312 (2003). 

5.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A.  Chapter 35 is not established.  
38 U.S.C.A. §§ 3501, 3510 (West 2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Initially, the Board emphasizes that, with respect to the 
portion of the decision that addresses clear and unmistakable 
error, the VCAA is not applicable to such claims.  See Parker 
v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).  Similarly, with respect to the claim 
for Dependents' Educational Assistance, the Board notes that 
eligibility for such benefit is based on application of the 
law rather than an evaluation of evidence.  When a claim 
involves the purely legal question of entitlement to benefits 
under VA law and regulations, the VCAA does not apply.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003) (finding 
nonprejudicial error in Board's failure to discuss amended 
duty to notify and failure of required development when 
appellant was ineligible as a matter of law for dependency 
and indemnity compensation).

With respect to the issue of new and material evidence to 
reopen, the Board finds compliance with the VCAA.  First, 
although the appellant was not apprised of the evidence 
needed to reopen her claim, the Board's determination on that 
question is favorable to the appellant, such that any defect 
in notice is not prejudicial.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In a July 2003 letter, the RO advised 
the appellant of the evidence needed to substantiate her 
claim for service connection for the cause of the veteran's 
death on the merits, as well as the respective responsibility 
of VA and the appellant to obtain or provide evidence or 
information necessary for the appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board is satisfied 
that the appellant received all notice required by the VCAA.    

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board acknowledges that the RO's VCAA notice 
was provided after the initial unfavorable rating decision.  
The RO allowed ample opportunity for response from the 
appellant and her representative.  It received no reply.  In 
any event, as the Board has already determined that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard, 4 
Vet. App. at 392-94.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due 
account of the rule of prejudicial error"); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the appellant to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence she wanted the RO to 
secure.  In addition, the letter asks the veteran to provide 
any other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the appellant, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the Board notes that the 
RO secured a medical opinion on the claim.  38 U.S.C.A. § 
5103A(d).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, the appellant submitted a private medical 
statement.  She had not identified, and the Board finds no 
indication of, any additional outstanding VA or private 
medical evidence relevant to the appeal.  Accordingly, the 
Board finds that the duty to assist with respect to this 
claim has been met.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in July 2000, the amended 
regulations are not for application.   


Clear and Unmistakable Error

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

In this case, the RO construed the appellant's May 2001 
statement as a claim of clear and unmistakable error in the 
July 1958 rating decision.  In her statement, the appellant 
essentially alleges that the RO failed to properly consider 
the information before it.  Specifically, the death 
certificate lists the cause of death as coronary occlusion 
due to undiagnosed heart disease.  It also lists poliomylitis 
(sic) Aus as another significant condition contributing to 
the death but not related to the disease or condition causing 
death.  The appellant asserts that this information is 
sufficient to warrant service connection for the cause of the 
veteran's death.  The Board emphasizes that she does not 
argue that the RO considered incorrect facts or that it 
incorrectly applied the law.  Grover, 12 Vet. App. at 112; 
Russell, 3 Vet. App. at 313-14.  In fact, her argument 
appears to be no more than disagreement with the manner in 
which the RO weighed the evidence before it, i.e., the 
veteran's death certificate.  Such a claim does not rise to 
the level of a valid claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.  There being no other allegation 
of error of fact or law, the Board finds that the appeal must 
be denied.      


New and Material Evidence to Reopen

The appellant submitted her original claim for service 
connection for the cause of the veteran's death in July 1958.  
The RO denied that claim in a July 1958 rating decision.  
Although it notified the appellant of its decision, she did 
not initiate an appeal.  Therefore, the RO's decision of July 
1958 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

The Board notes that the RO's July 2001 rating decision and 
September 2001 supplemental statement of the case find that 
there is no new and material evidence to reopen the claim.  
However, the August 2003 supplemental statement of the case 
offers no similar discussion, denying the claim on the 
merits.  The Board emphasizes that it has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.

Upon review of the record, the Board finds that evidence 
received since the July 1958 rating decision is new and 
material.  Specifically, a private medical statement dated in 
August 2001 and the VA medical opinion of July 2003 speak 
directly to whether the veteran's service-connected 
disability caused or contributed to his death.  Such evidence 
is new and material within the meaning of VA regulation.  
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.  


Service Connection for the Cause of the Veteran's Death

As discussed above, the Board has reopened the claim for 
service connection for the cause of the veteran's death.  The 
appeal must now be considered based on all the evidence of 
record.  The Board notes that the RO has considered the 
appeal on the merits, such that the Board may proceed to do 
so as well without any prejudicial effect on the appellant.  
Bernard, 4 Vet. App. at 392-94.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).
  
Service connection generally requires evidence of a current 
disability or death with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in June 1958.  As discussed 
above, the death certificate lists the cause of death as 
coronary occlusion due to undiagnosed heart disease.  It also 
lists poliomylitis (sic) Aus as another significant condition 
contributing to the death but not related to the disease or 
condition causing death.  At the time of his death, the 
veteran's sole service-connected disability was residuals of 
anterior poliomyelitis.  

Initially, the Board notes that although the September 1945 
separation examination report shows a finding of cardiac 
arrhythmia (extra systolic beat), there is no evidence of 
chronic cardiac disability in service.  In addition, 
immediate post-service VA examinations show no cardiac 
abnormality.  Moreover, there is no competent evidence 
linking the coronary occlusion and heart disease to the 
veteran's period of active service.  

With respect to whether the veteran's death was related to 
his service-connected anterior poliomyelitis, the Board notes 
that there are two conflicting medical opinions of record.  
The appellant submitted an August 2001 statement from J. 
Mosley, M.D., which provided the opinion that the veteran 
died from a myocardial infarction and was afflicted with 
polio, the stress of which contributed to his ischemic heart 
disease.  In July 2003, the RO secured a VA medical opinion 
that found that there was no relationship between veteran's 
service-connected disability and the cause of his death.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the July 
2003 VA medical opinion has more probative value than the 
August 2001 opinion from Dr. Mosley.  Specifically, there is 
no explanation from Dr. Mosley as to the basis for arriving 
at his opinion.  On the other hand, the VA medical opinion 
included review of the claims folder and a discussion of 
pertinent information in the report.  The VA medical opinion 
also explained the basis for failing to find a nexus between 
the disability and the cause of the veteran's death, i.e., 
that polio involved various parts of the nervous system and 
had no involvement at all with the heart or coronary 
arteries.  In addition, the physician conceded that it was 
possible that if the veteran had been totally paralyzed from 
the polio, he could have had a pulmonary embolus or developed 
coronary artery disease from inactivity.  He stated, however, 
that the veteran was fully active and therefore not at 
increased risk for heart disease or pulmonary embolus.    

Finally, the Board notes that the appellant also generally 
asserts her personal belief that the veteran's service-
connected disability contributed to the cause of his death.  
However, there is no indication that the appellant has the 
requisite medical training or education to be competent to 
offer an opinion as to the cause of death.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the Board 
finds that the competent, probative evidence of record does 
not establish a relationship between the cause of the 
veteran's death and his period of active service or any 
service-connected disability.  Therefore, the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5107(b).  


Entitlement to Dependents' Educational Assistance

VA law provides for educational assistance for all eligible 
persons.  38 U.S.C.A. 
§ 3510.  Generally, an eligible person is a child or 
surviving spouse of a person who died of a service-connected 
disability; or a child or spouse (or surviving spouse) of a 
person has (or died from) permanent, total disability 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501(a).   

At the time of this death, the veteran had a sole service-
connected disability, residuals of anterior poliomyelitis, 
rated as 50 percent disabling.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).


ORDER

As there is no clear and unmistakable error in the July 1958 
rating decision that denied service connection for the cause 
of the veteran's death, the appeal is denied.    

As new and material evidence has been received to reopen a 
claim for service connection for the cause of the veteran's 
death, the claim is reopened.  To that extent, the appeal is 
granted.  

Service connection for the cause of the veteran's death is 
denied.    

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A.  Chapter 35 is denied.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



